DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-12, 19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hayes (US 2004/0254332 A1).
With respect to claims 1, 3, 6, 7, 9, 12, and 22, Hayes discloses “shaped articles such as films, coatings, and laminates of certain aliphatic-aromatic copolyetheresters” ([0019]).
Hayes discloses that “Multilayer films can also be produced from the aliphatic-aromatic copolyetheresters, such as bilayer, trilayer, and multilayer film structures” ([0069]).
Here a trilayer structure is considered to meet the limitation of contact layer/barrier layer/contact layer as recited in the instant claim.
Hayes discloses “nonbiodegradable polymeric materials suitable for blending with the aliphatic-aromatic copolyetheresters include polyethylene…polyesters, poly(ethylene terephthalate), poly(1,2-propyl terephthalate), poly(1,4-butylene terephthalate), PETG, poly(ethylene-co-1,4-cyclohexanedimethanol terephthalate), poly(vinyl chloride), PVDC, poly(vinylidene chloride), polystyrene…and mixtures derived therefrom” (page 7, paragraph [0053]).
These are all considered to meet the limitation of “thermoplastic component” as recited in the instant claim.
Hayes discloses that “the aliphatic-aromatic copolyetheresters can be filled with inorganic, organic and/or clay fillers, such as, for example…unhydrated hydraulic cement particles” (pages 5-6, paragraph [0045]).
As hydraulic cement binder is recited as exemplary mineral binder in the instant specification (page 14, lines 13-15), the limitation of “mineral binder” is considered to be met.
Hayes discloses “aliphatic-aromatic copolyetheresters that are the aliphatic-aromatic copolyetheresters of the present invention filled with from about 0.01 weight percent to about 80 weight percent filler based on the total weight of the filled aliphatic-aromatic copolyetheresters composition” (page 2, paragraph [0013]). This overlaps the amount of mineral binder recited in the instant claim.
Hayes discloses that “The aliphatic-aromatic copolyetheresters can include additives known for use in polyesters. It is preferred that the additives are nontoxic, 
Hayes and the claims differ in that Hayes does not teach the exact same amount of mineral binder as recited in the instant claims.
However, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the amount of mineral binder taught by Hayes substantially overlap the instantly claimed proportions and therefore are considered to establish a prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges discloses in the prior art reference, particularly in view of the fact that: “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson 65 USPQ2d 1379 (CAFC 2003). Also, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974) and MPEP 2144.05.
Hayes discloses that “nonbiodegradable polymeric materials suitable for blending with the aliphatic-aromatic copolyetheresters include polyethylene…polyester, poly(ethylene terephthalate), poly(1,3-propyl terephthalate), poly(1,4-butylene terephthalate), PETG, poly(ethylene-co-1,4-cyclohexaned- methanol terephthalate), poly(vinyl chloride), PVDC, poly(vinylidene chloride), polystyrene…and mixtures derived therefrom” ([0053]).
Hayes discloses that “aliphatic-aromatic copolyetheresters that are the aliphatic-aromatic copolyetheresters of the present invention filled with from about 0.01 weight percent to about 80 weight percent filler based on the total weight of the filled aliphatic-aromatic copolyetherester composition” (page 2, paragraph [0013]).
Thus the contact layers, being filled, can necessarily only comprise less than 20 to 99.99 weight percent non-biodegradable polymeric material, which overlaps the instantly claimed range.
Hayes does not disclose the membrane having the concrete adhesion strength as claimed. However, Hayes discloses the film is laminated onto a substrate ([0017]), including organic-inorganic foams ([0096]) such as cement, i.e. concrete ([0099]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize adhesion to the substrate in order to provide a product with effective adhesion strength.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to control the amounts and types of materials in the membrane of Hayes in order to arrive at adhesion strengths, including that presently claimed, in order to produce a product with effective adhesion strength.
Regarding claim 2, 
Regarding claim 5, the hydraulic cement disclosed by Hayes is considered to meet the limitation of “hydraulic binder” as recited in the instant claim.
With respect to claim 8, Hayes discloses that “aliphatic-aromatic copolyetheresters that are the aliphatic-aromatic copolyetheresters of the present invention filled with from about 0.01 weight percent to about 80 weight percent filler based on the total weight of the filled aliphatic-aromatic copolyetherester composition” (page 2, paragraph [0013]).
Thus the contact layers, being filled can necessarily only comprise about 20 to 99.99 weight percent other filler. This other filler includes glyceryl monostearate, Myvaplex® 600, (concentrated glycerol monostearates), Myvaplex®, (concentrated glycerol monostearate that is a 90% minimum distilled monoglyceride produced from hydrogenated soybean oil and that is composed primarily of stearic acid esters) ([0044]). While there is no explicit teaching that these monostearates are surfactants, since Applicant notes in the instant specification that glycerol monostearate is used as a surfactant (see instant specification page 17, lines 7-8), then the glycerol monostearates taught by Hayes are necessarily inherently surfactants. Further, while there is no explicit teaching regarding the amount of surfactant component, i.e. one of other fillers, it would have been obvious to one of ordinary skill in the art to choose any amount, including that which is presently claimed, in order to reduce rattle of films, coatings, and laminates made from the aliphatic-aromatic copolyetheresters ([0044]).
With respect to claim 10, Hayes teaches a bilayer film made from the aliphatic-aromatic copolyetheresters ([0069]), i.e. a barrier layer/contact layer, and the use of nonbiodegradable polymer materials suitable for blending with the aliphatic-aromatic 
Regarding claim 11, Hayes discloses that “Preferably, films of the aliphatic-aromatic copolyetheresters have thicknesses between about 0.025 mm and about 0.15 mm (1 mil and 6 mils). However, thicker films can be formed, preferably up to a thickness of about 0.50 mm (20 mils)” (page 8, paragraph [0060]).
Thus each layer of the film must necessarily be less than 0.5 mm (to include the contact layer), which overlaps the thickness recited in the instant claim.
Hayes and the claims differ in that Hayes does not teach the exact same contact layer thickness as recited in the instant claims.
However, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the layer thickness taught by Hayes substantially overlap the instantly claimed proportions and therefore are considered to establish a prima facie case of obviousness. It would have been obvious 
With respect to claim 19, Hayes teaches that nonbiodegradable polymeric materials, i.e. the thermoplastic component of the contact layer, suitable for blending with the aliphatic-aromatic copolyetheresters include poly(ethylene-co-vinyl acetate) ([0053]), i.e. an ethylene-vinyl acetate co-polymer.
Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hayes (US 2004/0254332 A1) as applied to claim 1 above, in view of Hirasawa et al. (JP 2001-115791 A, hereinafter “Hirasawa”). It is noted that the teachings of Hirasawa are based off a machine translation of the reference included with the Office action mailed 23 December 2020.
With respect to claim 20, Hayes teaches Hayes teaches that nonbiodegradable polymeric materials, i.e. the thermoplastic component of the contact layer, suitable for blending with the aliphatic-aromatic copolyetheresters include poly(ethylene-co-vinyl acetate) ([0053]), i.e. an ethylene-vinyl acetate co-polymer.
Hayes does not teach wherein the thermoplastic polymer component of the contact layer comprises at least one ethylene-vinyl acetate co-polymer having a content of a structural unit derived from vinyl acetate of at least 30.0 wt.-%.
Hirasawa teaches a waterproof sheet comprising a mixture of two kinds of ethylene-vinyl acetate copolymers having different vinyl acetate contents, and that the mixture contains an ethylene-vinyl acetate copolymer having a vinyl acetate content of 14% by mass or more ([0011-0012]), which overlaps with that presently claimed.
Hayes and Hirasawa are analogous inventions in the field of layers made of ethylene-vinyl acetate copolymers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the thermoplastic polymer component of the contact layer of Hayes to be made from at least one ethylene-vinyl acetate copolymer having a content of vinyl acetate unit of 30% by mass or more as taught by Hirasawa in order to provide a waterproof layer (Hirasawa [0009], [0011-0012]). As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to vary the content of vinyl acetate unit, including over ranges presently claimed, in order to provide a layer having waterproof properties (Hirasawa, [0011-0012]).
With respect to claim 21, Hayes discloses that nonbiodegradable polymeric materials, i.e. the thermoplastic component of the contact layer, suitable for blending with the aliphatic-aromatic copolyetheresters include poly(ethylene-co-vinyl acetate) ([0053]), i.e. an ethylene-vinyl acetate co-polymer.
Hayes does not disclose wherein the thermoplastic polymer component of the contact layer comprises: (i) a first ethylene-vinyl acetate co-polymer having a content of vinyl acetate unit in a range of 7-30 wt.-%; and (ii) a second ethylene-vinyl acetate co-polymer having a content of vinyl acetate unit in a range of 35-90 wt.-%.
Hirasawa teaches a waterproof sheet comprising a mixture of two kinds of ethylene-vinyl acetate copolymers having different vinyl acetate contents, and that the mixture contains an ethylene-vinyl acetate copolymer having a vinyl acetate content of 10% by mass or less, corresponding to the first ethylene-vinyl acetate co-polymer as presently claimed, and an ethylene-vinyl acetate copolymer having a vinyl acetate content of 14% by mass or more, corresponding to the second ethylene-vinyl acetate co-polymer as presently claimed ([0011-0012]).
Hayes and Hirasawa are analogous inventions in the field of layers made of ethylene-vinyl acetate copolymers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the thermoplastic polymer component of the contact layer of Hayes to be made from a first ethylene-vinyl acetate copolymer having a content of vinyl acetate unit of 7-10% by mass and a second ethylene-vinyl acetate copolymer having a content of vinyl acetate unit of 35% by mass or more as taught by Hirasawa in order to provide a waterproof layer (Hirasawa [0009], [0011-0012]). As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Reinschmidt et al. (WO 2012/038099 A1, “Reinschmidt”) in view of Seth et al. (WO 02/14063 A1, “Seth”) and the evidence provided by Cao et al. (US 2016/0058008 A1, “Cao”). It is noted that the disclosure of Reinschmidt is based off a machine translation of the reference included with this action.
With respect to claim 23, Reinschmidt discloses a coating agent for concrete wherein several layers of the coating agent is applied to a substrate; the substrate includes common substrates used in construction, including concrete (Abstract, [0056], [0059]). The coating agent comprises a minder binder and polymer (Claim 1). The mineral binder is present in an amount of 2-40% by weight of the coating agent ([0040]). The polymer includes ethylene vinyl acetate ([0019]). Since the coating agent is applied in several layers, one layer corresponds to the barrier layer presently claimed, and the other corresponds to the contact layer presently claimed; given that ethylene-vinyl acetate is claimed as a thermoplastic polymer component, this satisfies the barrier layer comprising a thermoplastic polymer component and the contact layer comprising a thermoplastic polymer component.
Reinschmidt does not disclose the use of surfactant.
Seth teaches the use of set accelerators which shorten the time of setting and increase the rate of early strength development (page 6, lines 9-13). The set accelerators include alkali or alkaline earth metal sulfates, such as potassium sulfate or sodium sulfate (page 6, lines 14-17). As evidenced by Cao, sodium sulfate and potassium sulfate are surfactants (Cao, [0081]), and thus the potassium sulfate or sodium sulfate of Seth corresponds to the surfactant.
Reinschmidt and Seth are analogous inventions in the field of waterproof coatings for concrete.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coating of Reinschmidt to contain potassium sulfate or sodium sulfate surfactant as taught by Seth in order to shorten setting time and increase the rate of early strength development (Seth, page 6, lines 9-13).
Regarding the concrete adhesion strength, there is no explicit disclosure from Reinschmidt in view of REFERENCE of the membrane having a concrete adhesion strength that falls within the claimed range. However, Reinschmidt discloses the coating agent has very good adhesion to various substrates (Reinschmidt, [0063]), including concrete (Reinschmidt, [0059]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to control the concrete adhesion strength, including over values presently claimed, in order to ensure a coating that has very good adhesion to concrete.

Response to Arguments
Applicant’s arguments filed 09 September 2021 have been fully considered but are not persuasive.
Applicant argues the rejections of record are improper given that it is inconsistent with the MPEP, which requires that for “routine optimization”, the Office Action must explain why a person of ordinary skill in the art would have a reasonable expectation of success to formulate the claimed range of concrete adhesion strength.
However, the examiner did state why there would be a reasonable expectation of success by setting forth how the film of Hayes is meeting the claimed membrane and by stating that Hayes discloses the film is laminated onto a substrate including organic-inorganic foams including cement ([0017], [0096], [0099]). Given that the film of Hayes is applicable to a substrate that includes cement, there would be a reasonable expectation of success to formulate the film of Hayes with the claimed concrete adhesion strength.
Applicant argues that in light of In re Kubin, the examiner’s “obvious to try” argument for controlling the amounts and types of materials in Hayes is erroneous given that Hayes fails to indicate which parameters are critical, provides no direction as to what amounts and/or materials were likely to possess the claimed adhesion strength, and given the broad ranges and large list of components disclosed by Hates.
However, with the exception of the copolyester, the various additives and other polymer materials pointed to by Applicant are optional. Further, it is not the examiner’s position to control every component/amount discloses by Hayes. Rather, as set forth in the rejection of record, it would have been obvious to use a film in Hayes made from the copolyester, non-biodegradable polymer material (i.e., thermoplastic polymer component), unhydrated hydraulic cement particles (i.e., filler or mineral binder), and glycerol monostearate (i.e., surfactant) in amounts as claimed, i.e. there is a finite number of identified, predictable solutions. The amounts discloses by Hayes overlap that presently claimed and therefore, it would have been obvious to one of ordinary skill in the art to use amounts of thermoplastic polymer component and mineral binder as claimed. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Further, given that Hayes discloses the film is used on a substrate that includes cement, it would have been within the skill level of one of ordinary skill in the art to control the amounts of copolyester, non-biodegradable polymer material, unhydrated hydraulic cement particles, and glycerol monostearate as well as the type of polymer material to produce a film with effective adhesion strength, including that claimed, to such substrate. As set forth in MPEP 2144.05 II.A, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Additionally with respect to MPEP 2144.05 II.B, given that the film of Hayes is used on a substrate that includes cement, there is a design need in Hayes to formulate a film that would adhere to such a cement concrete.
Applicant’s request for rejoinder is denied since no claims are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven A Rice whose telephone number is (571)272-4450. The examiner can normally be reached Monday-Friday 08:30-17:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/STEVEN A RICE/Examiner, Art Unit 1787       

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787